                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY BERGER, individually                :   CIVIL ACTION NO. 1:17-CV-1836
and on behalf of all others similarly       :
situated,                                   :   (Chief Judge Conner)
                                            :
                    Plaintiff               :
                                            :
             v.                             :
                                            :
BELL-MARK TECHNOLOGIES                      :
CORPORATION,                                :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 13th day of May, 2019, upon consideration of the

court’s memorandum and order (Docs. 18, 19) denying in part the parties’ joint

motion for approval of settlement on the basis that the settlement agreement’s

release provision was too broad in scope, thereby impermissibly frustrating

implementation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.,

(see Doc. 18 at 10-12), and further upon consideration of the parties’ notice (Doc. 20)

requesting approval of an amended settlement by and between plaintiff Jeffrey

Berger (“Berger”) and defendant Bell-Mark Technologies Corporation (“Bell-

Mark”), and it appearing that the amended settlement agreement’s release

provision is limited in scope to claims arising out of the facts alleged in the instant

litigation and which fall within the ambit of the FLSA and appropriate state law

counterparts, (see Doc. 20 at 5 ¶ 7), and the court concluding that the amended

settlement agreement now furthers implementation of the FLSA and its objectives

in the workplace, it is hereby ORDERED that:
1.   The amended settlement agreement (Doc. 20) by and between Berger
     and Bell-Mark is APPROVED.

2.   The Clerk of Court is directed to CLOSE this case.



                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
